Citation Nr: 1423526	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-47 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cold weather injury also claimed as 
pneumonia. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Lam, Betty, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This matter come before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision of the RO, which denied the benefits sought.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2010, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in November 2010.  

The Veteran requested a Board hearing before a Veteran Law Judge sitting at the RO.  As such, he was informed in a May 2013 letter that his requested hearing had been scheduled for June 2013.  However, he failed to appear for his scheduled Board hearing.  Therefore, the Veteran's request for a Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2010 Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran does not have currently diagnosed cold injury.
 
2. The Veteran's bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

1. Residuals of cold weather injuries were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistant Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in May 2009 fully satisfied the duty to notify provisions as to the claims for service connection for bilateral hearing loss and cold injury.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment and personnel records, VA treatment records, private treatment records, and Social Security Administration records.  The Board notes that the Veteran identified treatment medical records from St. John's Hospital & Medical Center which have been gathered and incorporated into the Veteran's claims file.  

The Veteran was afforded a VA examination in November 2009 in order to adjudicate his claim for service connection for bilateral hearing loss.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based on her conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);    Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.  

With regards to the claim of service connection for bilateral hearing loss, the Veteran has reported right ear hearing loss as a result of a motorcycle accident in 1986.  The Veteran reported that he has had two surgeries but cannot recall the type of surgery and these surgeries are not found in his medical records.  Moreover, he has not identified where such treatment occurred nor completed additional authorization forms to allow VA to obtain these, or any other, private treatment records from the accident.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from any provider who treated him in the claimed conditions in May 2009, the Veteran did not respond or complete such authorization forms.  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.  

With regards to the claim of service connection for cold injury, the Board finds that a VA examination with nexus opinion is not necessary.  Significantly, the Veteran does not have a current diagnosis of a cold injury disability.  Moreover, both the service treatment records and post-service clinical records are unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  Therefore, as there is no evidence of a current diagnosis related to the claimed disability, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

As there is no indication of any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Applicable Laws and Regulation

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, supra at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

A. Cold Injury

The Veteran contends that service connection for cold injury is warranted because he suffered extreme cold weather in active duty.  In a June 2009 claim, the Veteran stated that he was assigned to the 8th Tank/Infantry Division in Baumholder, Germany in 1967 and that he was hospitalized at the Army Hospital for pneumonia at two different times.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In            McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Here, the Veteran filed the instant claim for service connection in April 2009.  As such, no evidence supports a finding of cold injury at any time frame pertinent to this appeal.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, cold injury and neither the Veteran nor his representative has presented or identified any such evidence or opinion.   

Thus, without medical evidence of a current disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence, indicates no more than the Veteran's own, unsubstantiated report of a cold injury.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, supra at 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the ones here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose a cold injury, to render a diagnosis as to such a current disability or to opine as to the etiology of any such disability, the lay assertions in this regard have minimal probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statement, but also their credibility.  See Buchanon, supra.  The Board notes that the Veteran has indicated that he was hospitalized at least twice for pneumonia during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, accords the most minimal probative weight to such contentions.  

In this regard, the Veteran's service treatment records confirm that he was stationed in Baumholder, Germany from January 1968 to July 1969.  However, the Veteran's service treatment records do not contain any records of complaint or treatment for a cold injury including pneumonia.  The Veteran also denies any treatment or hospitalization for any illness or injury other than those already noted in his separation physical.   More recently, in his November 2005 VA outpatient medical records, he indicated that he denies any history of respiratory conditions and the physician noted that his lungs were clear.  Such statements and findings were made many years prior to the filing of the instant claim for service connection and are highly probative.  Therefore, the Veteran's current statement made in connection with his pending claim for VA benefits that he was hospitalized for pneumonia during service, or that such symptoms were continuous since service, are inconsistent with the contemporaneous evidence and, therefore, lacks credibility.  Consequently, the Board assigns the most minimal probative weight to such statements.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For all the foregoing reasons, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for cold injury.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B. Bilateral Hearing Loss

The Veteran contends that he suffered from bilateral hearing loss as a result of his exposure to hazardous noise during service.  In a June 2009 statement, the Veteran stated that he was stationed in Vietnam where he served in the Tank Corps as a driver/operator and asserted that the noises from the engine and guns firing caused hearing loss at certain tones and frequencies to this day.  

In this case, the disorder at issue is sensorineural hearing loss, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply.  Walker, supra.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  However, the Board found that the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss that is the result of in-service noise exposure.  Therefore, the Veteran's claim of service connection for a bilateral hearing loss disability is denied. 

Having considered all of the evidence of record in light of the regulations noted above, the Board finds that the Veteran was likely exposed to loud noises (acoustic trauma) during service.  While service treatment records do not show complaints, treatment, or diagnoses relating to hearing loss, the Veteran's statements of exposure to loud noises is consistent with his military duties and is credible.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of §3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  His personnel records confirm that he was assigned to an 8th Infantry Division for a period of time, and his DD Form 214 confirms that he was a general vehicle repairman; as such, he was likely exposed to at least some acoustic trauma as a general vehicle repairman and heavy truck driver.  During his November 2009 VA audiological examination, the Veteran reported that he was not provided hearing protection while operating tanks during service.  For these reasons, the in-service injury of acoustic trauma is established. 

The Board next finds that the Veteran has bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385. 

A November 2009 VA audiology examination reflected the Veteran's current disability of bilateral hearing loss.  Audiology examination revealed the following results, measured in decibels. 

Hertz		500		1,000		2,000		3,000		4,000
Left 		10		5		35		65		65
Right  		30		45		45		60		80

Word recognition testing was 100 percent in the left ear and 96 percent in the right ear.   

Thus, at least one auditory thresholds is greater than 40 decibels, and three auditory thresholds are 26 decibels or greater for the designated frequencies for both ears.  The November 2009 VA examiner also provided a diagnosis of mild to severe mixed hearing loss of the right ear and mild to moderately-severe high frequency sensorineural hearing loss of the left ear. 

The Board next notes that the first objective, post-service clinical medical evidence of hearing loss is not shown until December 2005.  See VA Outpatient Clinic Record, December 2005, May 2009; VA Outpatient Treatment Record, January 2006.  There is otherwise no evidence of record to establish that the Veteran's sensorineural hearing loss, ultimately diagnosed in 2005, was manifest to a degree of 10 percent or more within one year of separation from service.  In fact, the first documented complaints of hearing loss are not shown until 2005, where the Veteran reported his right ear is worse than his left ear due to a motorcycle accident in 1986 in which the handlebars hit him in the head.  See VA Outpatient Clinic Record, December 2005; see also December 2003 Original Claim for Service Connection.  Therefore, service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), is not warranted. 

Thus, the remaining question for consideration here is whether the Veteran's current bilateral hearing loss is related to acoustic trauma sustained during service - i.e., the so-called "nexus" requirement.  In this case, the only adequate medical opinion of record addressing the etiology of the Veteran's current hearing loss disability is that of the November 2009 VA examiner, who opined that it is less likely as not that the Veteran's bilateral hearing loss is caused by or a result of military noise exposure.  In rendering her opinion, the VA examiner reviewed the Veteran's claims file, service treatment records, and considered the subjective complaints regarding noise exposure in-service and following service.  The examination report conceded that the Veteran was exposed to hazardous noise in the military based on his reports of operating and repairing tanks without proper hearing protection.  The examination report also indicated post-military noise exposure and trauma, including his civilian occupation as a heavy equipment crane operator for 34 years, recreational hunting, and motorcycling.  The Veteran also reported hearing loss in the right ear after a motorcycle accident in 1986.  In light of the above factors, the examiner reasoned that the Veteran had normal hearing in both ears according to his separation audiogram.  The examiner cited to the 2005 Institute of Medicine study on Military and Noise Exposure which concluded that there was no scientific evidence to support delay onset of noise induced hearing loss.  The examiner also conceded that the Veteran was exposed to acoustic trauma in the military; however the Veteran's history of mixed hearing loss in the right ear was caused by post-service injury.  In particular, the examiner noted that the Veteran had ear surgery in the right ear after a motorcycle accident in 1986 and that may have contributed to his current hearing loss since he reports noticing hearing loss at that time.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence of record shows that the Veteran has a current diagnosis of bilateral hearing, the probative evidence of record demonstrates that this disability was not related to his service.  In this regard, the Board places greater probative weight on the VA examiner's opinion that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  No contrary medical opinion is of record.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson, supra.  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity. Further, while the Veteran may sincerely believe that this is the case, there is no indication that he has the requisite medical training to perform such audiometric testing and interpret the results.  Therefore, the Board affords greater probative weight to the opinion of the November 2009 VA examiner discussed above.

As noted above, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system. Walker, supra.  However, the Veteran has not specifically reported any continuity of symptoms with respect to bilateral hearing loss since his separation from service.  The Veteran did not endorse any hearing loss at the time of his separation from service in 1969, and the objective audiometric findings upon separation did not show any hearing loss.  The record also lacks any documentation of hearing problems until the Veteran clinical diagnosis of hearing loss in 2005, nearly four decades after his separation from service.  Based on the foregoing, service connection based on continuity of symptomatology is not warranted.

Even assuming, arguendo, that the Veteran did in fact endorse continuous hearing loss symptomatology since service, his statements regarding continuity are outweighed by the objective evidence of record, including normal hearing at separation, the absence of complaints/treatment for hearing loss for decades following service, his post-service occupational and recreational noise exposure, his motorcycle accident in 1986, and most significantly, the highly probative opinion of the November 2009 VA examiner.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Therefore, no nexus is established in this case and the claim fails on this basis. 

In the absence of any persuasive evidence that the Veteran's current bilateral hearing loss is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A.              § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for cold injury, also claimed as pneumonia, is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


